Citation Nr: 0918352	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-34 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for sickle 
cell anemia.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and cousin


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to 
November 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the Department 
of Veterans Affairs (VA) Jackson, Mississippi, Regional 
Office (RO).

The Board notes that in July 2000 the Veteran submitted a 
statement suggesting that he has a current skin condition on 
his feet that initially manifested in the showers during 
active service.  This statement raises a service connection 
claim for a skin condition of the feet.  This matter is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. An unappealed May 2000 Board decision denied service 
connection for sickle cell anemia on the basis that the 
disability existed prior to service and did not increase in 
severity during service.  

2. Evidence received since the May 2000 decision is either 
cumulative to, or redundant of, the evidence of record at 
that time; does not tend establish that sickle cell anemia 
initially manifested in service or increased in severity 
during service; and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking service connection for sickle cell anemia may 
not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in June 2006 and March 2008 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Board also notes 
that the Veteran has been informed through the letters of the 
definition of new and material evidence, and what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records, post-service private and 
VA treatment records, and Social Security Administration 
records have been obtained.  He has also had a hearing.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to reopen the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required. 

Generally, when the RO denies a claim, and the Veteran does 
not appeal the denial, such determination is final, and the 
claim may not thereafter be reopened and allowed based on the 
same record. 38 U.S.C.A. § 7105(c).  However, under 38 
U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In this case, the Veteran served on active duty for 
approximately three months between September 1979 and 
November 1979.  The Veteran's July 1979 entrance examination 
does not reveal the presence of the sickle cell anemia 
disability. However, four weeks after entrance into service, 
in October 1979, he was seen with complaints of cough, sore 
throat, and a yellow phlegm discharge.  He was also examined 
at that time to investigate his complaints of becoming tired 
during PT (physical training).  A service record statement in 
October 1979 indicates that both of the Veteran's parents 
shared sickle cell trait, and two sisters shared the sickle 
cell disability.  Shortly thereafter, he was medically 
discharged from service.  His DD Form 214 shows that his 
reason for separation was "ENLISTED IN ERROR."

In November 1997, the Veteran submitted a claim of service 
connection for sickle cell anemia.  The claim was denied by 
the RO in a February 1998 rating decision.  The Veteran 
perfected an appeal and in May 2000, the Board issued a 
decision denying service connection upon the basis that he 
Veteran's sickle cell anemia existed prior to his entry into 
service, and his short period of service did not worsen the 
condition.  The Veteran did not appeal the Board's decision.  
That decision is therefore final.  38 C.F.R. § 20.1100.

Evidence received since the May 2000 Board decision includes: 
the Veteran's outpatient treatment records from both private 
and VA treatment facilities, and his Social Security 
Administration file.  All of these records clearly show that 
the Veteran has and is regularly treated for his sickle cell 
anemia.  In other words, the new evidence in the file simply 
shows that the Veteran has a current disability.  This fact, 
however, has never been in dispute.  Again, the basis of the 
previous denial was that the current disability preexisted 
service and was not increased in severity during service.  
Voluminous current treatment records establishing the current 
severity of the disability does not lend support to the 
pertinent question in this case.  Therefore, this evidence is 
not material to the claim at hand. Because this evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the 
claim.

Even the Veteran's lay statements do not lend support to the 
notion that his sickle cell anemia either did not exist prior 
to service or increased in severity due to service.  His June 
2006 and May 2007 statements and his hearing testimony simply 
establish that he has sickle cell anemia and that it has 
gotten worse in recent years.  He also testified that he felt 
that his symptoms became worse during service.  For example, 
he testified that when he got tired when he was a child, he 
could just stop, but in basic training he could not stop.  
However, these assertions are cumulative and redundant, 
essentially duplicating his assertions made during a hearing 
in October 1998 which was of record at the time of the 
previous denial.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  The Board understands his sincere belief that this 
condition was caused by his active service, but no medical or 
other competent evidence was submitted to support this 
allegation.  He is a layperson, and lacks medical training 
and expertise to render a competent opinion on a matter, such 
as the relationship between a current disability and his 
military service. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim. See Hickson v. West, 11 Vet. App. 374 
(1998).  Under these circumstances, the Board must conclude 
that new and material evidence has not been received, and 
that the criteria for reopening the claim seeking service 
connection for sickle cell anemia are not met.


ORDER

The appeal to reopen a claim of service connection for sickle 
cell anemia is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


